Exhibit 10.19

 

Field Point Capital Management Company

One Landmark Square, Suite 1900

Stamford, CT 06901

 

 

January 4, 2012

 

PASSUR Aerospace, Inc.

One Landmark Square, Suite 1900

Stamford, CT 06901

 

As Chairman of the Board, as well as the principal shareholder of PASSUR
Aerospace, Inc. (“PASSUR Aerospace” or the “Company”), I make the following
commitment to the Company with respect to the period from the date of this
commitment through January 4, 2013.

 

Liquidity

 

I commit that if the Company at any time is unable to meet its obligations
through January 4, 2013, that I will provide the necessary continuing financial
support to the Company to ensure the Company’s ability to operate as a going
concern through the period ending January 4, 2013. Such continuing support may
take the form of additional loans or advances to PASSUR Aerospace, in addition
to the deferral of principal and/or interest payments due on outstanding loans
to PASSUR Aerospace as referred to above.

 

These commitments are not conditional and are irrevocable through the period
ending January 4, 2013.

 

I, G.S. Beckwith Gilbert, having the financial wherewithal to enter into this
irrevocable commitment, make the above commitments to the Company and its
shareholders.

 

 

/s/ G.S. Beckwith Gilbert

G.S. Beckwith Gilbert

President